     Case 18-09108-RLM-11                  Doc 282        Filed 02/21/19           EOD 02/21/19 16:03:01                 Pg 1 of 1


                                       UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF Southern Indiana

                                                    Minute Entry/Order
Hearing Information:
                       Debtor:   USA GYMNASTICS
                 Case Number:    18-09108-RLM-11                     Chapter: 11

          Date / Time / Room:    MONDAY, FEBRUARY 25, 2019 09:00 AM IP 329

         Bankruptcy Judge:       ROBYN L. MOBERLY
              Courtroom Clerk:
               Reporter / ECR:   N/A                                                                                             0.00


Matter:
       1) Continued Hearing Re: Supplement To First Day Motion For An Order (I) Authorizing The Debtor To Pay And Honor
          Certain Pre-Petition Wages, Benefits, And Other Compensation Obligations; and (II) Authorizing Financial Institutions To
          Honor And Process Checks And Transfers Related To Such Obligations filed by Catherine L. Steege on behalf of Debtor
          USA Gymnastics with an Objection filed by Interested Party Curtis T. Hill, Jr. [135] [158]
          R / M #: 0 / 0
              VACATED: Withdrawal of supplement filed 1/31/19

       2) Continued Final Hearing Re: First Day Motion to Pay Pre-Petition Employee Wage Claims filed by Melissa M. Root on
          behalf of Debtor USA Gymnastics with an Objection filed by Creditor, Committee Tort Claimants Committee and Reply
          by Debtor [11] [140] [147]
          R / M #: 0 / 0
              VACATED: Pursuant to withdrawal of the supplement regarding wage claims, the motion to pay pre petition
                       employee wage claims is reset to the omnibus hearing on 2/21/19 at 1:30


Appearances:

        NONE


Proceedings:                                                                                                              1.00

        (1) VACATED: Withdrawal of supplement filed 1/31/19
        (2) VACATED: Pursuant to withdrawal of the supplement regarding wage claims, the motion to pay pre petition
        employee wage claims is reset to the omnibus hearing on 2/21/19 at 1:30


IF COUNSEL HAS BEEN DIRECTED BY THE COURT TO SUBMIT AN ORDER BASED ON THE COURT'S RULING
OR THE PARTIES' AGREEMENT, THEN NO FURTHER NOTICE OR REMINDER WILL BE ISSUED. THE COURT
WILL NOT KEEP A CASE OPEN SOLELY BECAUSE THE ORDER WAS NOT SUBMITTED WITHIN THE TIME
PERIOD DIRECTED BY THE COURT. IN SUCH INSTANCE, A REOPENING FEE WILL APPLY.




Page 1 of 1                                                                                                           2/21/2019      4:00:01PM
